Detailed Action
1. 	This Action is in response to Applicant's amendment filed on May 4, 2021. Claims 16-20, 23-27 and 30-32 are now pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 16-20, 23-27 and 30-32 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 16-20, 23-27 and 30-32, the prior art of record teaches method, system and apparatus comprising a server configured to: receive a short messaging service (SMS) or multimedia messaging service (MMS) message originated from a mobile device; determine the phone number of the mobile device from which the SMS or MMS message is originated; and verify the phone number of the mobile device originating the SMS or MMS message against a whitelist to authorize a registration between the mobile device and the server.
However, after the amendment to claims 16-20, 23-27 and 30-32, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 16-20, 23-27 and 30-32 of the claimed invention when considered as a whole in view of the following limitation “generating by the mobile terminal an identification code of the mobile terminal according to the user number and a .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
  	JAGDALE S H et al. (US 20120257003 A1) discloses a fully qualified number specifying number that establishes a call with the target, if dialed by the identified endpoint, is determined based upon a relationship between the identified endpoint and the target.
	Hauser; Ralf (US 20080212771 A1) discloses authentication number is generated from the authentication base number and the personal identification code.

6.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
May 11, 2021